Citation Nr: 0203100	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  00-24 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



REMAND

The appellant had active military service from July 6, 1972, 
to July 27, 1972.

This appeal is before the Board of Veterans' Appeals (Board) 
from a rating decision in April 2000 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

By a letter dated in January 2002 the RO notified the veteran 
that his appeal was being sent to the Board and that any new 
request for a hearing should be mailed directly to the Board 
within 90 days.

In February 2002, correspondence was received at the Board by 
which the veteran requested a hearing at the local RO before 
a Member of the Board.  Since Travel Board hearings are 
scheduled by the RO, a remand is necessary for that purpose.  
See 38 C.F.R. § 19.76.

For the reasons stated above, this case is REMANDED for the 
following:

The RO should schedule the veteran for a 
hearing before a Member of the Board 
sitting at the RO.  The RO must notify 
the veteran of the place and time of the 
hearing not less than 30 days prior to 
the hearing date.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The purpose of this 
remand is to comply with due process considerations, and the 
Board intimates no opinion as to the outcome of this case. 

The appellant and the veteran have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


